Citation Nr: 1710394	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-07 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an increased rating for lumbar arthritis with spondylolisthesis and spondylolysis, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for a recurrent right inguinal hernia, post surgical repair, with tender scar, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for the residuals of a fracture of the left fifth metatarsal.

5.  Entitlement to service connection for myasthenia gravis (also claimed as a throat condition).

6.  Entitlement to service connection for sciatica of the left lower extremity.

7.  Entitlement to service connection for sciatica of the right lower extremity.

8.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

9.  Entitlement to service connection for a skin disorder, to include rash and warts.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and I.C.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to April 1962 and from February 1964 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, August 2012, and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board notes that a February 2016 statement of the case also addressed claims of entitlement to special monthly compensation based on aid and attendance and entitlement to a temporary total evaluation for treatment of a service-connected disability or other condition subject to compensation.  However, in a March 2016 substantive appeal, the Veteran limited his appeal to the claim for entitlement to service connection for a skin disorder.

In addition, a February 2016 supplemental statement of the case addressed a claim for an increased evaluation for bilateral hearing loss.  However, in a March 2016 substantive appeal, the Veteran limited his appeal to a claim for an increased rating for PTSD.  He subsequently submitted another claim of entitlement to an increased evaluation for hearing loss in April 2016.  In a July 2016 rating decision, the RO denied entitlement to a compensable evaluation for hearing loss.  To date, the Veteran has not appealed that decision.

The Board also notes that a February 2016 statement of the case addressed a claim of entitlement to service connection for ischemic heart disease.  However, the Veteran did not file a timely substantive appeal as to that issue.  Therefore, the issue is not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for the Veteran's lumbar spine, hernia, and left foot disabilities; service connection for myasthenia gravis, sciatica of the left and right lower extremities, COPD, and a skin disorder; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the October 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to an increased rating for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to an increased rating for PTSD. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

During the October 2016 hearing, the Veteran withdrew his appeal as to the issue of entitlement to increased rating for PTSD. See Board hearing transcript, p. 3.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an increased rating for PTSD, currently evaluated as 70 percent disabling, is dismissed. 



REMAND

The Veteran was afforded VA back examinations in December 2007 and August 2015.  However, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Correia v. McDonald, 25 Vet. App. 158 (2016).  The December 2007 and August 2015 VA examination reports do not include such findings.  In fact, in the December 2007 VA examination report, the Veteran reported that he was unable to bend over or sit up straight, and the examiner noted that range of motion testing was unable to be performed.  In the August 2015 VA examination report, the VA examiner included range of motion testing, but he noted that the Veteran was very weak and unsteady on his feet and he was unable to measure range of motion after three repetitions.  In addition, the August 2015 VA examination report did not include active and passive range of motion testing and range of motion testing with weight-bearing and nonweight-bearing, in accordance with Corriea.

Although the Board sincerely regrets the delay, it is necessary to ensure that the VA examination complies with the requirements of the holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected low back disability.

The Veteran was also afforded a VA hernia examination in August 2015.  The Veteran reported that he had no complaints of any recurring hernia, and the examiner detected no hernias on examination.  However, during the October 2016 hearing, the Veteran testified that he currently had one recurring hernia in his lower abdomen.  Therefore, as the evidence suggests that the Veteran's symptomatology may have increased in severity since the August 2015 VA examination, a remand is necessary in order to schedule him for a VA examination in order to assess the current nature and severity of his service-connected left foot disability. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Similarly, the Veteran was also afforded a VA foot examination in August 2015.  In the VA examination report, the Veteran reported that he had intermittent pain and swelling in his left foot.  He also stated that his foot began to hurt "every now and then," and he indicated that he was unable to stand on the foot at times of increased pain.  However, during the October 2016 hearing, the Veteran testified that he had constant left foot pain and that he was unable to stand for more than 20 minutes at a time.  Therefore, as the evidence suggests that the Veteran's left foot symptomatology may have increased in severity since the August 2015 VA examination, a remand is necessary in order to schedule him for a VA examination in order to assess the current nature and severity of his service-connected left foot disability. Id.

With respect to the claim for service connection for myasthenia gravis, the Veteran has claimed that he had throat surgery in Spain during service and that his thymus gland was disturbed, which caused his myasthenia gravis. See March 2016 VA central nervous system and neuromuscular diseases examination and October 2016 hearing transcript.  During the November 2007 DRO hearing, the Veteran reported that his throat became black and swelled up while he was stationed in Morocco at a power plant and that he was medevacked to a Madrid air base for surgery in 1963 or 1964.  The claims file does not include any records pertaining to such treatment.  
 On remand, attempts should be made to obtain such records.  

Moreover, in a November 2013 private medical opinion, a physician noted that the Veteran had reported that he had an operation on his thymus gland at an air base in Madrid, Spain, after his throat turned black while he was stationed in Morocco.  He told the physician that he continued to have throat problems until he was diagnosed with myasthenia gravis in January 2003.  The private physician noted that the Veteran referred to eye trouble in his retirement report of medical history that was most likely a symptom of ocular myasthenia gravis.  She also reported that half of patients with myasthenia gravis with only ocular problems would go on to develop more generalized myasthenia gravis symptoms.  However, during the March 2016 VA examination, the Veteran stated that his thymus was operated on during his throat surgery in service.  The VA examiner noted that the Veteran had his tonsils removed during service and that the thymus could not be accessed or operated on by going down through the throat because it is located between the lungs and behind the sternum.  The VA examiner also opined that there was no evidence of myasthenia gravis in the Veteran's service treatment records.  While the VA examiner noted that she reviewed a March 2016 VA eye examination, she did not discuss the private physician's opinion that the Veteran's eye trouble reported at retirement was most likely a symptom of ocular myasthenia gravis and that half of patients with myasthenia gravis with only ocular problems would go on to develop more generalized myasthenia gravis symptoms.  Therefore, on remand, a clarifying opinion should be obtained to determine the nature and etiology of the Veteran's myasthenia gravis.

Furthermore, the evidence of record suggests that the Veteran's bilateral lower extremity symptoms are a result of myasthenia gravis and that the Veteran does not have peripheral neuropathy or radiculopathy. See April 2016 VA peripheral nerves conditions examination report.  The Board is required to consider all theories of entitlement to service connection. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Therefore, the Veteran's claims for service connection for sciatica of the right and left lower extremities are inextricably intertwined with the issue of entitlement to service connection for myasthenia gravis, which is being remanded for further adjudication.  Therefore, a final decision on the issues of entitlement to service connection for sciatica of the right and left lower extremities cannot be rendered at this time. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Concerning the Veteran's claim for service connection for COPD, the Board notes that the Veteran has not been afforded a VA examination in connection with his current claim.  Therefore, a remand is needed to afford the Veteran a VA examination and to obtain a medical opinion.

In addition, the Veteran was afforded a VA skin diseases examination in August 2015.  The VA examiner noted that the Veteran had a rash on his right hand, left lower extremity, and on the top of his head.  She diagnosed him with tinea crurus, tinea corporis, and tinea ungium.  However, she did not provide an etiology opinion.  Therefore, on remand, a clarifying opinion should be obtained that addresses the etiology of the Veteran's skin disorders.

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, after the Veteran submitted a claim for TDIU in May 2013, the RO noted in a code sheet accompanying a May 2013 rating decision that the TDIU claim was not addressed in the rating decision because it was intertwined with issues on appeal and it was not a freestanding claim.  Under these circumstances, the AOJ should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back, hernias, left foot, myasthenia gravis, sciatica, COPD, lower extremities, and skin.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

A specific request should be made for private treatment records pertaining to treatment for the Veteran's left foot disability, including x-rays, by a private orthopedic physician (as identified in a November 2007 DRO hearing); private treatment records pertaining to treatment for myasthenia gravis by the Veteran's private primary care provider, Dr. T. (as identified in April 2006, March 2007 VA treatment records and in the November 2007 DRO hearing) and Dr. L. in Columbus, Ohio (as identified during the October 2016 Board hearing); private treatment records from the Veteran's eye doctor, Dr. J., in Marietta, Ohio (as identified in the November 2007 DRO hearing); private treatment records pertaining to treatment for myasthenia gravis and neuropathy from Dr. J. K. at Ohio State University (as identified in a May 2008 VA treatment note); and private treatment records pertaining to treatment for the Veteran's lungs by Dr. L. (as identified during the November 2007 DRO hearing).  A request should also be made for any outstanding private treatment records from Marietta Hospital for myasthenia gravis (as the Veteran testified that he was treated at the hospital every six weeks).

The AOJ should also secure any outstanding, relevant VA medical records.  A specific request should be made for any outstanding VA medical records from the VA Medical Centers and VA Community Based Outpatient Clinics in Chillicothe, Ohio; Marietta, Ohio; Clarksburg, West Virginia; and Parkersburg, West Virginia.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate entity, to request the Veteran's complete service treatment records and service personnel records, to include, but not limited to, any outstanding service treatment records pertaining to throat and/or thymus surgery at a Madrid air base in 1963 or 1964 and any outstanding service treatment records pertaining to treatment for burns on the Veteran's hands and feet from a December 1970 fire in Qui Nhon, Vietnam.

3.  When scheduling the Veteran for the requested VA examinations, it should be noted that the Veteran has requested examinations at the Clarksburg, West Virginia, VA Medical Center due to its proximity to his home.  If possible, attempts should be made to schedule examinations at that location.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right inguinal hernia, post multiple repair surgeries and tender scar.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should report all signs and symptoms necessary for evaluating the Veteran's right inguinal hernia and tender scar under the rating criteria.  In particular, the findings of the examiner should address whether any small, postoperative, recurrent hernias, or unoperated, irremedial hernias, are not supported by truss, or not readily reducible; or whether any large, postoperative, recurrent hernias are not well supported under ordinary conditions and not readily reducible, when considered inoperable.

The examiner should also indicate whether there are any surgical scars.  For any scar identified, he or she should provide the size and indicate whether it is painful, unstable, superficial, deep, or nonlinear.  The examiner should also note any other disabling effects or functional impairment resulting from the scar. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a fracture of the left fifth metatarsal.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's left foot disability under the rating criteria.  In particular, the examiner should state whether the Veteran's foot injury is moderate, moderately severe, or severe.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

In addition, the examiner should state whether the Veteran has any related joint or periarticular pathology or any other symptoms or manifestations associated with his service-connected residuals of a fracture of the left fifth metatarsal. 

If the examiner is unable to distinguish between the symptoms associated with the service-connected left foot disability and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the March 2016 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's myasthenia gravis.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has claimed that he had throat surgery during service and that his thymus gland was disturbed, which caused his myasthenia gravis. See March 2016 VA central nervous system and neuromuscular diseases examination and October 2016 hearing transcript.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has myasthenia gravis that manifested in service or that is otherwise causally or etiologically related to his military service, to include any throat surgery therein.

The examiner should specifically consider the November 2013 private physician's  opinions that the Veteran's reported eye trouble at his retirement was most likely a symptom of ocular myasthenia gravis and that half of patients with myasthenia gravis with only ocular problems would go on to develop more generalized myasthenia gravis symptoms.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current respiratory disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any respiratory disorder that has been present during the appeal period, including COPD and emphysema.

For each respiratory diagnosis identified, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology and asbestos and chemical exposure therein.

It is noted that the Veteran has alleged in-service exposure to dioxins during his Vietnam service and possible asbestos exposure. See, e.g., March 2007 and December 2007 VA treatment notes.

In rendering his or her opinion, the examiner is asked to specifically address the Veteran's contentions that his various exposures contributed to the onset of his current respiratory problems, aside from his history of smoking (one to three packs of cigarettes per day for approximately 20 years). 

In addition, the examiner should also comment on a June 2006 VA treatment note in which a neurologist indicated that he was concerned that the Veteran's myasthenia gravis was progressing towards respiratory compromise. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9.  The Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's available service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any skin disorders that have been present during the appeal period. 

For each diagnosis identified, the examiner should state whether it is at least as likely as not the disorder is causally or etiologically related to his military service, to include herbicide exposure therein (notwithstanding the fact that it may not be a presumed association) and burns from a December 1970 fire in Qui Nhon, Vietnam.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

10.  The AOJ should review the examination reports to ensure that they are in compliance with this remand. If a report is deficient in any manner, the AOJ should implement corrective procedures. 

11.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.
 
12.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


